Citation Nr: 1823947	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for a cervical strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These matters were previously before the Board and in May 2015 and September 2016, these matters were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she is entitled to service connection for a lumbar strain and a cervical strain.  This matter has been remanded by the Board several times in to provide the Veteran with additional VA examinations.  Unfortunately, further remand is necessary in order to adequately address the concerns raised by the Veteran's representative regarding VA's duty to assist.  

Specifically in a March 2018 appellate brief, the Veteran's representative raised a number of issues regarding the adequacy of the examinations provided by VA.  The Board most recently remanded these matters for a new examination, because the Board had not found previous examinations to be adequate to adjudicate the Veteran's claims.  Therefore, it is critical that the most recent VA examination cure any and all previous errors.  For the reasons noted below, further remand is required.

Upon reviewing the most recent examination (conducted in November 2016), the Board concludes that it is not adequate.  The examiner concluded that the Veteran's service-connected bilateral pes planus with plantar fasciitis had not caused or aggravated her claimed lumbar and cervical conditions, because there was allegedly no evidence of an altered gait.  

Upon reviewing the record however, the Board notes that, in fact, the claims file does include evidence of an altered gait including: oral testimony at a personal hearing before the Board in March 2015 in which the Veteran claimed she had an altered gait (see Transcript); and an August 2015 VA treatment record indicating that the Veteran manifested hyperpronation during the stance phase of her gait.  The examiner did not explicitly address this evidence, and it is therefore unclear whether the examiner was aware of this evidence and did not find it persuasive or whether the examiner simply did not consider this evidence.  

Once VA undertakes the effort to provide an examination, VA must provide the Veteran with an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Examinations that do not take into consideration the Veteran's lay statements are inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examiner need not necessarily have reviewed the entire claims file, but an adequate examination requires the examiner to be aware of all pertinent facts of the veteran's medical history.  Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008).  It is unclear whether the examiner took the evidence of an altered gain into consideration when determining that the Veteran did not have an altered gain, and it is thus unclear whether the Veteran has been provided an adequate examination.  Therefore, this matter must be remanded in order to address these concerns.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to address the following questions and concerns:

1a.  Arrange to observe or test the Veteran's gait.

1b.  After observing the Veteran's gait please answer the following question.  Does the Veteran have an altered gait?  Why or why not?

1c.  What is the significance, if any, of the fact that the Veteran testified at a personal hearing before the Board that he had an altered gait (available in VBMS: Receipt Date: 3/4/2015; Document Type: Correspondence; Subject TBH Transcript; p. 20-24 of 38)?  Why?

1d. What is the significance, if any, of the fact that a VA treatment record indicated that the Veteran manifested hyperpronation during the stance phase of her gait (available in VBMS: Receipt Date: 10/06/2016; Document Type: CAPRI; Subject: Salisbury treatment records 7/14/2015 to 8/11/2016; p. 40 of 70)?  Why?

1e.  If the Veteran does have an altered gait, is it at least as likely as not (50 percent or more) that the Veteran's bilateral foot disability caused or aggravated her lumbar or cervical conditions?  Why or why not?

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

